DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed over prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “conductive pastes on the capacitor pads, respectively; and a capacitor on a pair of the capacitor pads via the conductive pastes, the capacitor having first and second outer electrodes, the first and second outer electrodes on the capacitor pads, respectively, wherein each of the capacitor pads includes, a pad pattern exposed from the outer surface of the redistribution wiring layer, and at least one via pattern at a lower portion of the pad pattern, the at least one via pattern electrically connected to at least one of the redistribution wirings, and wherein the via pattern is eccentric by a distance from a center line of the pad pattern,” as recited in claim 1, “ conductive pastes on the capacitor pads, respectively; and a capacitor on a pair of the capacitor pads via the conductive pastes, the capacitor having first and second outer electrodes, the first and second outer electrodes on the capacitor pads, respectively, wherein each of the capacitor pads includes, a pad pattern exposed from the second surface of the redistribution wiring layer, and at least one via pattern at a lower portion of the pad pattern, the at least one via pattern electrically connected to at least one of the redistribution wirings,” as recited in claim 11 respectively.
Claims 2-10 and 12-20 are also allowed as being directly or indirectly dependent of the allowed independent base claim. 
Re Claims 1 and 11, KIM et al. (US 2020/0144173) disclose semiconductor package including semiconductor chip in the core substrate; redistribution wiring layer converging surface of the semiconductor chip and the redistribution wirings electrically coupled the semiconductor chip and a capacitor. However, KIM et al. do not disclose the aforementioned allowable limitations of claims 1 and 11. 
Hwang et al. (US 2019/0057949) disclose semiconductor package that includes semiconductor chip and redistribution line electrically coupled to the semiconductor chip. However, Hwang et al. do not disclose the aforementioned allowable limitations of claims 1 and 11. 
Therefore, prior art of record neither anticipates nor render obvious the claimed limitations of the instant application either taken alone or in combination. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
August 27, 2022